DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 3.       Claims 1, 22-23 have been amended, claims 4, 17-18, 20 have been cancelled, claims 6-16, 19 have been withdrawn and claims 1-3, 5-16, 19, 21-23 are pending as amended on 12/13/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 12/13/21. In particular, claim 1 has been amended to include features from claim 4. Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Priority
7.         This application has PRO 62/848,295 05/15/2019.

Response to Amendment
8.         Applicant's amendment filed on 12/13/21, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to claim 23 objection filed on 12/13/21, have been fully considered but are moot in view of amendment. Accordingly, previous objection has been withdrawn.
10.         Applicant's arguments with respect to rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 12/13/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejection has been withdrawn.
11.         Applicant's arguments with respect to rejection of claims 1-5, 21-23 under 35 U.S.C. 103 as being unpatentable over McNally (US 6159906) filed on 12/13/21, have been fully considered but are moot in view of amendment. Applicants arguments “While McNally may disclose ethylene-acrylic acid copolymers, McNally fails to teach,
suggest, reasonably support, or fairly suggest at least, polymers used to generate graft
copolymers that include polyamines and polyacids, to obtain a polymeric rheology modifier with a general structure of: [A][B][C]” have been respectfully considered but are not persuasive. The claim does not require graft copolymers that include polyamines 

Scope of the Elected Invention
12.        Claims 1-3, 5-16, 19, 21-23 are pending in this application.  Claims 6-16, 19 have been withdrawn in an amendment filed on 12/13/21. The scope of the elected subject matter that will be examined and searched is as follows:
       Claims 1-3, 5, 21-23 are directed to a composition and species [A][B][C] for the co-polymer structure and poly(ethylene-co-acrylic acid) for one polymeric rheology modifier based on [A][B][C].

Claim Rejections - 35 USC § 112
13.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.       Claims 5, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent on claim 4. However, claim 4 is cancelled and thus, the dependency of claim 5 is unclear. For purposes of examination, the examiner will interpret the claim as being dependent on claim 1.
             Claims 21-23 depends from the rejected claim 5.
            Appropriate correction is required.

Claim Rejections - 35 USC § 103
15.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.     Claims 1-3, 5, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over McNally (US 6159906).
          Regarding claims 1-2, 5, 21, McNally discloses oil-based invert emulsion drilling fluid composition comprising oleaginous external phase, aqueous internal phase, and 
           A prima facie case of obviousness exists for the composition where McNally discloses non-polar co-monomer above 60.87 wt% and polar co-monomer below 39.13 wt%, overlapping the requirement of claim 1. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
         Regarding the recitation “wherein the low shear rate viscosity (LSRV) of the wellbore fluid measured by FANN 35 rheometer at 3 rpm and 150°F is in the range of 8 to 12, McNally does not exactly disclose the claimed viscosity. However, McNally discloses low shear rate viscosity of the wellbore drilling fluid measured by FANN 35 rheometer at 3 rpm and 150°F is 15 to 16 (column 9, lines 58-60, table 4-5). It has been noted that claimed invention and the prior art are directed to same wellbore fluid composition and for the same purpose such as used for wellbore operation. Further, the viscosity of the composition containing copolymer is affected by a number of factors, 
            Regarding claims 3, 23, McNally discloses the concentration of the non-polar co-monomer such as ethylene to prepare the copolymer is at least above 80 mole percent in respect to the polar co-monomer such as acrylic acid (column 6, lines 18-47). Above 80 mole percent of non-polar co-monomer such as ethylene and below 20 mole percent polar co-monomer such as acrylic acid result in above 60.87 wt% ethylene and below 39.13 wt% acrylic acid, encompassing instant claim 3 range of polar co-monomer in the range of 1 to 20 wt% or claim 23 range of from 5 to 20 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
          Regarding claim 22, in McNally the concentration of the non-polar co-monomer such as ethylene to prepare the copolymer is at least above 50 mole percent in respect to the polar co-monomer such as acrylic acid (column 6, lines 18-47). Above 50 mole percent non-polar co-monomer such as ethylene, overlap instant claim X range of 30 to 60, and less than 50 mole percent polar co-monomer such as acrylic acid, 
           McNally expressly discloses alkali metals (group 1A metal compound) for the neutralization of the copolymer (column 7, lines 26-28), encompassing applicants disclosure of M+ is sodium salt. A prima facie case of obviousness exists.

Conclusion
18.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766